Exhibit 10.1


Execution Version


REGISTRATION RIGHTS AGREEMENT
REGISTRATION RIGHTS AGREEMENT, dated as of June 10, 2020 (the “Agreement”), by
and among KAR Auction Services, Inc., a Delaware corporation (the “Company”),
and Ignition Acquisition Holdings LP, a Delaware limited partnership (together
with its successors and assigns, the “Investor”). The Investor and any other
party that may become a party hereto pursuant to Section 9(c) are referred to
collectively as the “Stockholders” and individually each as a “Stockholder”.
RECITALS
WHEREAS, the Company and the Investor are parties to the Investment Agreement,
dated as of May 26, 2020 (as amended from time to time, the “Investment
Agreement”), pursuant to which the Company is selling to the Investor, and the
Investor is purchasing from the Company, up to 530,000 shares of Series A
Convertible Preferred Stock, par value $0.01 per share (the “Series A Preferred
Stock”), which is convertible into shares of Common Stock;
WHEREAS, as a condition to the obligations of the Company and the Investor under
the Investment Agreement, the Company and the Investor are entering into this
Agreement for the purpose of granting certain registration and other rights to
the Stockholders.
NOW, THEREFORE, in consideration of the foregoing recitals and of the mutual
promises hereinafter set forth, the parties hereto agree as follows:
AGREEMENT
1.Definitions. As used in this Agreement, the following capitalized terms shall
have the following respective meanings:
“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company: (i) would be required to be
made in any Registration Statement, Prospectus or report filed with the SEC by
the Company so that such Registration Statement or Prospectus would not contain
any untrue statement of material fact or omit to state a material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they are made, not misleading; (ii) would not be required to be made
at such time but for the filing, effectiveness or continued use of such
Registration Statement or Prospectus; and (iii) the Company has a bona fide
business purpose for not disclosing publicly.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. For this purpose, “control” (including its correlative meanings,
“controlling”, “controlled by” and “under common control with”), with respect to
the relationship between or among two or more Persons, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
affairs or



--------------------------------------------------------------------------------



management of a Person, whether through the ownership of voting securities, as
trustee or executor, by contract or otherwise.
“as converted basis” means with respect to the outstanding shares of Common
Stock as of any date, all outstanding shares of Common Stock calculated on a
basis in which all shares of Common Stock issuable upon conversion of the
outstanding shares of Series A Preferred Stock (at the Conversion Rate in effect
on such date as provided in the Certificate of Designations) are assumed to be
outstanding as of such date.
“Business Day” or “business day” means any day except a Saturday, a Sunday or
other day on which the SEC or banks in the City of New York are authorized or
required by law to be closed.
“Certificate of Designations” means the Certificate of Designations setting
forth voting powers, designations, preferences and relative, participating,
optional or other special rights, and the qualifications, limitations and
restrictions of the Series A Preferred Stock, dated as of the date hereof, as
may be amended from time to time.
“Charitable Gifting Event” means any transfer by a Holder, or any subsequent
transfer by such Holder’s members, partners or other employees, in connection
with a bona fide gift to any Charitable Organization made in connection with
sales of Registrable Securities by a Holder pursuant to an effective
registration statement.
“Charitable Organization” means a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.
“Common Stock” means all shares currently or hereafter existing of the Company’s
common stock, par value $0.01 per share.
“Conversion Rate” has the meaning set forth in the Certificate of Designations.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.
“FINRA” means the Financial Industry Regulatory Authority.
“Holdback Period” means the period commencing on the date of an underwriters’
request (which shall be no earlier than four (4) Business Days prior to the
expected “pricing” of the related underwritten offering) and continuing for not
more than ninety (90) calendar days after the date of the final prospectus (or
final prospectus supplement if the offering is made pursuant to a shelf
registration), pursuant to which such underwritten offering shall be made, or
such lesser period as is required by such underwriters (which shall also apply
equally to all Holders) or as applies to the Company.
“Holder” means any Stockholder holding Registrable Securities.
“Lock-Up Period” has the meaning set forth in the Investment Agreement.
2



--------------------------------------------------------------------------------



“NYSE” means the New York Stock Exchange.
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, any other form of entity or any group comprised of two or more of the
foregoing.
“Prospectus” means the prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement (including any preliminary
or final prospectus supplement prepared in connection with any shelf take-down),
with respect to the terms of the offering of any portion of the Registrable
Securities covered by such Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such prospectus.
“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement or the automatic effectiveness of such registration statement, as
applicable.
“Registrable Securities” means, as of any date of determination, any shares of
Series A Preferred Stock and any shares of Common Stock issued pursuant to the
conversion of any shares of Series A Preferred Stock, any securities acquired
pursuant to Section 5.16 of the Investment Agreement (or acquired pursuant to
conversion, exchange or exercise of such securities), and any other securities
issued or issuable with respect to any such shares of Common Stock or Series A
Preferred Stock or such other securities by way of share split, share dividend,
distribution, recapitalization, merger, exchange, replacement or similar event
or otherwise. As to any particular Registrable Securities, once issued, such
securities shall cease to be Registrable Securities when (i) they are sold
pursuant to an effective Registration Statement under the Securities Act,
(ii) they are sold pursuant to Rule 144 (or other exemption from registration
under the Securities Act after which such securities are not “restricted
securities” under Rule 144), (iii) in the case of any shares of Common Stock
held by a Holder, all shares of Common Stock held by such Holder, on an as
converted basis, constitute less than 1% of all outstanding shares of Common
Stock and may be sold in a single day pursuant to Rule 144, (iv) they shall have
ceased to be outstanding or (v) they have been sold in a private transaction in
which the transferor’s rights under this Agreement are not assigned to the
transferee of the securities.
“Registration Statement” means any registration statement of the Company filed
with the SEC under the Securities Act which covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.
3



--------------------------------------------------------------------------------



“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act or the Exchange Act.
“Substantial Marketing Efforts” shall mean marketing efforts, in connection with
an underwritten offering, that involve one-on-one in-person meetings with
prospective purchasers of the Registrable Securities over multiple days and
other customary marketing activities, as recommended by the underwriter(s).
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the SEC promulgated thereunder.
2.Incidental Registrations.
(a)Right to Include Registrable Securities. If the Company proposes to register
its Common Stock under the Securities Act for a sale that will occur following
the expiration of the Lock-Up Period (other than pursuant to a Registration
Statement filed by the Company on Form S-4 or S-8, or any successor or other
forms promulgated for similar purposes or filed solely in connection with an
exchange offer or any employee benefit or dividend reinvestment plan), whether
or not for sale for its own account, in a manner which would permit registration
of Registrable Securities for sale to the public under the Securities Act, it
will, at each such time, give prompt written notice to all Holders of its
intention to do so and of such Holders’ rights under this Section 2. Upon the
written request of any such Holder made within seven (7) calendar days after the
receipt of any such notice (which request shall specify the Registrable
Securities intended to be disposed of by such Holder), the Company will use its
reasonable best efforts to effect the registration under the Securities Act of
all Registrable Securities which the Company has been so requested to register
by the Holders thereof, to the extent required to permit the disposition of the
Registrable Securities so to be registered; provided that (i) if, at any time
after giving written notice of its intention to register any securities and
prior to the effective date of the Registration Statement filed in connection
with such registration, the Company shall determine for any reason not to
proceed with the proposed registration of the securities to be sold by it, the
Company may, at its election, give written notice of such determination to each
Holder and, thereupon, shall be relieved of its obligation to register any
Registrable Securities in connection with such registration (but not from its
obligation to pay the registration expenses pursuant to Section 6 hereof in
connection therewith), without prejudice to the rights of the Holders to request
that such registration be effected as a registration under Section 3, and
(ii) if such registration involves an underwritten offering, all Holders
requesting to be included in the Company’s registration and to participate in
the underwritten offering must enter into an underwriting agreement to sell
their Registrable Securities to the underwriters selected by the Company on the
same terms and conditions as apply to the Company, with such differences,
including any with respect to indemnification and liability, as are customary in
combined primary and secondary offerings by the Company and the Investor. If a
registration requested pursuant to this Section 2(a) involves an underwritten
public offering, any Holder requesting to be included in such registration may
elect, in writing at least two business days prior to the effective date of the
Registration Statement filed in connection with such registration
4



--------------------------------------------------------------------------------



or, in the case of a takedown from a Shelf Registration Statement, prior to the
launch of such takedown, not to register such securities in connection with such
registration. The Company shall not be required to maintain the effectiveness of
the Registration Statement for a registration requested pursuant to this
Section 2(a) beyond the earlier to occur of (i) 180 calendar days after the
effective date thereof and (ii) consummation of the distribution by the Holders
of the Registrable Securities included in such Registration Statement. Any
Holder who has elected to sell Registrable Securities in an offering pursuant to
this Section 2 shall be permitted to withdraw from such registration by written
notice to the Company if the price to the public at which the Registrable
Securities are proposed to be sold will be less than 90% of the average closing
price of the class of stock being sold in the offering during the 10 trading
days preceding the date on which the notice of such offering was given pursuant
to this Section 2(a).
(b)Priority in Incidental Registrations. The Company shall use reasonable
efforts to cause the managing underwriter or underwriters of a proposed
underwritten offering to permit Holders who have requested to include
Registrable Securities in such offering to include in such offering all
Registrable Securities so requested to be included on the same terms and
conditions as any other shares of capital stock, if any, of the Company included
in the offering. Notwithstanding the foregoing, if the managing underwriter or
underwriters of such underwritten offering have informed the Company in writing
that it is their good faith opinion that the total amount of securities that are
intended to be included in such offering is such as to adversely affect the
success of such offering (including adversely affect the per-share offering
price), then the amount of securities to be offered shall be reduced to the
amount recommended by such managing underwriter or underwriters in its or their
good faith opinion, which will be allocated in the following order of priority:
(i) first, the securities to be proposed to be sold by the Company for its own
account, (ii) second, the Registrable Securities of the Investor, (iii) third,
the Registrable Securities of the Holders other than the Investor that have
requested to participate in such underwritten offering, allocated pro rata among
such Holders on the basis of the percentage of the Registrable Securities
requested to be included in such underwritten offering by such Holders and (iv)
fourth, for the account of any other holders of Common Stock that have requested
to be included in such underwritten offering as a result of registration rights
or otherwise.
3.Registration on Request.
(a)Request by the Demand Party. Subject to the following paragraphs of this
Section 3(a), unless the Company has an effective Shelf Registration Statement
on file pursuant to Section 3(e) below, each Holder shall have the right, by
delivering a written notice to the Company, to require the Company to register
(in the case of a Holder who is subject to transfer restrictions pursuant to the
Investment Agreement during the Lock-Up Period, for sales to occur following
expiration of the Lock-Up Period) and pursuant to the terms of this Agreement,
under and in accordance with the provisions of the Securities Act, the number of
Registrable Securities of such Holder requested to be so registered pursuant to
the terms of this Agreement (any such written notice, a “Demand Notice”, any
such registration, a “Demand Registration” and any such Holder, a “Demand
Party”); provided, however, that a Demand Notice may only be made if the sale of
the Registrable Securities requested to be registered by such Holder is
reasonably expected to result in aggregate gross cash proceeds in excess of
$50,000,000 (without regard to any underwriting discount or commission);
provided, further, that the Company shall not be
5



--------------------------------------------------------------------------------



obligated to file a registration statement relating to any registration request
under this Section 3(a), (i) within the period or such shorter period as may be
specified by the Company’s insider trading policy as applicable to Company
employees generally (the “Quarterly Blackout Period”) commencing fourteen (14)
calendar days prior to and ending two (2) calendar days following the Company’s
scheduled earnings release for any fiscal quarter or year or (ii) within a
period of sixty (60) calendar days after the effective date of any other
registration statement relating to any registration request under this Section
3(a); provided, further, that nothing in this Section 3(a) or elsewhere herein
shall be construed as limiting the frequency by which a Holder may effect a
Shelf Underwritten Offering or Non-Underwritten Shelf Take-Down pursuant to
Section 3(f). Following receipt of a Demand Notice for a Demand Registration in
accordance with this Section 3(a), the Company shall use its reasonable best
efforts to file a Registration Statement as promptly as practicable within ten
(10) calendar days and shall use its reasonable best efforts to cause such
Registration Statement to be declared effective under the Securities Act as
promptly as practicable after the filing thereof.
No Demand Registration shall be deemed to have occurred for purposes of this
Section 3 if (i) the Registration Statement relating thereto (x) does not become
effective, (y) is not maintained effective for the period required pursuant to
this Section 3 or (z) the offering of the Registrable Securities pursuant to
such Registration Statement is subject to a stop order, injunction, or similar
order or requirement of the SEC during such period, in which case, such
requesting Holder shall be entitled to an additional Demand Registration in lieu
thereof, (ii) more than 90% of the Registrable Securities requested by the
Demand Party to be included in the registration are not so included pursuant to
Section 3(b) or (iii) in the case of a Demand Registration for an underwritten
offering, the conditions to closing specified in any underwriting agreement,
purchase agreement or similar agreement entered into in connection with the
registration relating to such request are not satisfied (other than as a result
of a material default or breach thereunder by such Demand Party) or otherwise
waived by such Demand Party; provided that the Company’s obligation to pay the
registration expenses pursuant to Section 6 hereof in connection therewith shall
still apply.
As promptly as practicable within two (2) business days after receipt by the
Company of a Demand Notice in accordance with this Section 3(a), the Company
shall give written notice (the “Demand Follow-up Notice”) of such Demand Notice
to all other Holders and shall, subject to the provisions of Section 3(b)
hereof, include in such registration all Registrable Securities with respect to
which the Company received written requests for inclusion therein within five
(5) calendar days after such Demand Follow-up Notice is given by the Company to
such Holders, provided that the Company shall not provide a Demand Follow-up
Notice to any other Holder or holder of the Company’s equity securities in the
case of a sale of Registrable Securities by the Investor to one or several
purchasers pursuant to a Shelf Underwritten Offering by means of a bought deal,
a block trade or a similar transaction that is an underwritten offering (a
“Block Sale”).
All requests made pursuant to this Section 3 will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof.
The Company shall use its reasonable best efforts to maintain the effectiveness
of the Registration Statement with respect to any Demand Registration for a
period of at least one
6



--------------------------------------------------------------------------------



hundred and eighty (180) calendar days after the effective date thereof or such
shorter period during which all Registrable Securities included in such
Registration Statement have actually been sold; provided, however, that such
period shall be extended for a period of time equal to the period the Holder
refrains from selling any securities included in such Registration Statement at
the request of the Company or an underwriter of the Company pursuant to the
provisions of this Agreement.
(b)Priority on Demand Registration. If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in a firm commitment
underwritten offering, and the managing underwriter or underwriters advise the
Holders of such securities in writing that in its or their good faith opinion
the total number or dollar amount of Registrable Securities proposed to be sold
in such offering is such as to adversely affect the success of such offering
(including, without limitation, securities proposed to be included by other
holders of securities entitled to include securities in such Registration
Statement pursuant to incidental or piggyback registration rights), then there
shall be included in such firm commitment underwritten offering the number or
dollar amount of Registrable Securities that in the good faith opinion of such
managing underwriter or underwriters can be sold without adversely affecting
such offering, and such number of Registrable Securities shall be allocated as
follows, unless the underwriter or underwriters require a different allocation:
(i)first, to the Investor until all Registrable Securities requested for
registration by the Investor have been included in such registration;
(ii)second, to any Holders other than the Investor requesting such Demand
Registration (whether pursuant to a Demand Notice or pursuant to incidental or
piggyback registration rights) among such Holders pro rata on the basis of the
percentage of Registrable Securities owned by each such Holder relative to the
number of Registrable Securities owned by all such Holders;
(iii)third, the securities for which inclusion in such Demand Registration, as
the case may be, was requested by any other holders of Common Stock as a result
of registration rights or otherwise; and
(iv)fourth, the securities for which inclusion in such Demand Registration was
requested by the Company.
(c)Cancellation of a Demand Registration. Each Demand Party and the Holders of a
majority of the Registrable Securities which are to be registered in a
particular offering pursuant to this Section 3 shall have the right, prior to
the effectiveness of the Registration Statement, to notify the Company that it
or they, as the case may be, has or have determined that such Registration
Statement be abandoned or withdrawn, in which event the Company shall abandon or
withdraw such registration statement. Any Holder who has elected to sell
Registrable Securities in an underwritten offering pursuant to this Section 3
(including the Demand Party of such Demand Registration) shall be permitted to
withdraw from such registration by written notice to the Company if the price to
the public at which the Registrable Securities are proposed to be sold will be
less than 90% of the average closing price of the class
7



--------------------------------------------------------------------------------



of stock being sold in the offering during the ten (10) trading days preceding
the date on which the Demand Notice of such offering was given pursuant to
Section 3(a).
(d)Postponements in Requested Registrations. If the Company shall at any time
furnish to the Holders a certificate signed by its chairman of the board, chief
executive officer or president stating that the filing of a Registration
Statement or conducting a Shelf Underwritten Offering or Non-Underwritten Shelf
Take-Down would, in the good faith judgment of the board of directors of the
Company, (i) require the Company to make an Adverse Disclosure or
(ii) materially interfere with any material proposed acquisition, disposition,
financing, reorganization, recapitalization or similar transaction involving the
Company or any of its subsidiaries then under consideration, the Company may
postpone the filing (but not the preparation) of a Registration Statement or the
commencement of a Shelf Underwritten Offering, as applicable, required by this
Section 3 until such circumstance is no longer continuing but not to exceed
sixty (60) days (such period, a “Postponement Period”); provided that the
Company shall at all times in good faith use its commercially reasonable best
efforts to cause any Registration Statement required by this Section 3 to be
filed as soon as possible or any Shelf Underwritten Offering to be conducted as
soon as possible, as applicable; provided, further, that the Company shall not
be permitted to commence a Postponement Period pursuant to this Section 3(d)
more than once in any 180-day period. The Company shall promptly give the
Holders requesting registration thereof or that delivered a Take-Down Notice, as
applicable, pursuant to this Section 3 written notice of any postponement made
in accordance with the preceding sentence.
(e)Shelf Registration Statement.
(i) No later than the expiration of the Lock-Up Period, the Company shall file
with the SEC a shelf Registration Statement (on Form S-3 to the extent
permissible) (a “Shelf Registration Statement”) covering the resale of all
Registrable Securities, and shall use reasonable best efforts to cause such
registration statement to become effective no later than the expiration of the
Lock-Up Period. Upon filing the Shelf Registration Statement, the Company shall
use its reasonable best efforts to keep such Shelf Registration Statement
effective with the SEC at all times and to re-file such Shelf Registration
Statement upon its expiration, and subject to Sections 3(f) and (g), to
cooperate in any shelf take-down, whether or not underwritten, by amending or
supplementing the Prospectus related to such Shelf Registration Statement as may
be reasonably requested by the Holders or as otherwise required, until such time
as all Registrable Securities that could be sold in such Shelf Registration
Statement have been sold or are no longer outstanding.
(ii) If the Company is a well-known seasoned issuer (as defined in Rule 405) (a
“WKSI”) at a time when it is obligated to file a Shelf Registration Statement
pursuant to this Agreement, the Company shall file an automatic shelf
registration statement (as defined in Rule 405 of the Securities Act) on Form
S-3 (an “Automatic Shelf Registration Statement”) in accordance with the
requirements of the Securities Act and the rules and regulations of the SEC
thereunder, that covers the Registrable Securities. The Company shall pay the
registration fee for all Registrable Securities to be registered pursuant to an
Automatic Shelf Registration Statement at the time of filing of the Automatic
Shelf
8



--------------------------------------------------------------------------------



Registration Statement and shall not elect to pay any portion of the
registration fee on a deferred basis. If at any time following the filing of an
Automatic Shelf Registration Statement when the Company is required to
re-evaluate its WKSI status the Company determines that it is not a WKSI, the
Company shall use its reasonable best efforts to post-effectively amend the
Automatic Shelf Registration Statement to a Shelf Registration Statement that is
not automatically effective or file a new Shelf Registration Statement.
(iii) To the extent that the Company becomes ineligible to use Form S-3, the
Company shall file a “shelf” registration statement on Form S-1 registering the
Registrable Securities for resale not later than thirty (30) calendar days after
the date of such ineligibility and use its reasonable best efforts to have such
registration statement declared effective as promptly as practicable.
(f)Shelf Take-Downs. At any time that a Shelf Registration Statement covering
Registrable Securities pursuant to Section 2 or Section 3 is effective, the
Investor, any lender or Affiliate of a lender under a Permitted Loan (as defined
in the Investment Agreement) who is a Holder of Registrable Securities or (with
the consent of the Investor) any permitted transferee hereunder who is a Holder
of Registrable Securities with a fair market value of at least $50,000,000, may
deliver a written notice to the Company (a “Take-Down Notice”) stating that it
intends to effect an underwritten offering (a “Shelf Underwritten Offering”) or
other non-underwritten sale (a “Non-Underwritten Shelf Take-Down”) of all or
part of its Registrable Securities included by it on the Shelf Registration
Statement, then, the Company shall amend or supplement the Shelf Registration
Statement as may be necessary in order to enable such Registrable Securities to
be distributed pursuant to the Shelf Underwritten Offering (taking into account
the inclusion of Registrable Securities by any other Holders pursuant to Section
3(b)) or Non-Underwritten Shelf Take-Down; provided, however that the Holders
may not, without the Company’s prior written consent, (i) launch a Shelf
Underwritten Offering the anticipated gross cash proceeds of which shall be less
than $50,000,000 (unless the Holders are proposing to sell all of their
remaining Registrable Securities), (ii) launch more than three (3) Shelf
Underwritten Offerings at the request of the Holders within any 365-day period
or (iii) launch a Shelf Underwritten Offering within the Quarterly Blackout
Period. The Investor shall be entitled to deliver an unlimited number of
Take-Down Notices to effect a Non-Underwritten Shelf Take-Down with respect to
the Registrable Securities held by the Investor in addition to the other
registration rights provided in Section 2 and this Section 3; provided, however,
that Holders shall only be entitled to deliver (x) a maximum of two (2) Demand
Notices and Take-Down Notices involving Substantial Marketing Efforts in any
365-day period and (y) a maximum of four (4) Demand Notices and Take-Down
Notices involving Substantial Marketing Efforts in the aggregate. In connection
with any Shelf Underwritten Offering:
(i) the Company shall also as promptly as practicable within two (2) business
days deliver the Take-Down Notice to all other Holders with Registrable
Securities included on such Shelf Registration Statement and permit each Holder
to include its Registrable Securities included on the Shelf Registration
Statement in the Shelf Underwritten Offering if such Holder notifies the Company
(who shall notify the Investor) within two (2) business days after delivery of
the Take-Down Notice to such Holder, provided that the Company shall not provide
a Take-Down Notice to any other
9



--------------------------------------------------------------------------------



Holder or holder of the Company’s equity securities in the case of a Block Sale
by the Investor; and
(ii) in the event that the underwriter advises the Company (who shall notify the
Investor) in its good faith opinion that the total number or dollar amount of
Registrable Securities proposed to be sold in such offering is such as to
adversely affect the success of such offering (including an adverse effect on
the per -share offering price), the underwriter may limit the number of shares
which would otherwise be included in such Shelf Underwritten Offering in the
same manner as described in Section 3(b) with respect to a limitation of shares
to be included in a registration.
(g)Selection of Underwriters. If a requested registration pursuant to this
Section 3 involves an underwritten offering, the investment banker(s) and
manager(s) and lead investment banker(s) and manager(s) to administer the
offering shall be chosen by the Demand Party, provided that if a Holder other
than the Investor is the Demand Party, the investment banker(s) and manager(s)
and lead investment banker(s) and manager(s) to administer the offering shall be
chosen by the Investor, provided, further, that if a Holder other than the
Demand Party will sell at least 50% of the Registrable Securities proposed to be
sold in such offering and the Investor is not participating in such offering,
the investment banker(s) and manager(s) and lead investment banker(s) and
manager(s) shall be chosen by such other Holder (such other Holder, if any, the
“Lead Holder”), in each case subject to the approval of the Company (not to be
unreasonably delayed or withheld). If the offering is underwritten, the right of
any Holder to registration pursuant to this Section 3 will be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting (unless otherwise agreed by
the Demand Party), and each such Holder will (together with the Company and the
other Holders distributing their securities through such underwriting) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting (including pursuant to the terms of
any over-allotment or “green shoe” option requested by the managing
underwriter(s)); provided that (x) no Holder shall be required to sell more than
the number of Registrable Securities that such Holder has requested the Company
to include in any registration and (y) if any Holder disapproves of the terms of
the underwriting, such Holder may elect to withdraw prior to launching the
applicable underwritten offering by written notice to the Company, the managing
underwriter or underwriters and, in connection with an underwritten registration
pursuant to this Section 3, the Demand Party.
4.Registration Procedures. If and whenever the Company is required to use its
reasonable best efforts to effect the registration of any Registrable Securities
under the Securities Act as provided in Section 2 and Section 3 hereof, the
Company shall effect such registration to permit the sale of such Registrable
Securities in accordance with the intended method or methods of disposition
thereof, and pursuant thereto the Company shall cooperate in the sale of the
securities and shall, as expeditiously as possible:
(a) prepare and file, in each case as promptly as practicable, with the SEC a
Registration Statement or Registration Statements on such form as shall be
available for the sale of the Registrable Securities by the Holders thereof or
by the Company in accordance
10



--------------------------------------------------------------------------------



with the intended method or methods of distribution thereof, make all required
filings with FINRA and use its reasonable best efforts to cause such
Registration Statement to become effective as soon as practicable and to remain
effective as provided herein; provided, however, that before filing a
Registration Statement or Prospectus or any amendments or supplements thereto
(including any free writing prospectuses under Rule 433 under the Securities Act
(each a “Free Writing Prospectus”) and including such documents that would be
incorporated or deemed to be incorporated therein by reference), the Company
shall furnish or otherwise make available to the Holders of the Registrable
Securities covered by such Registration Statement, their counsel and the
managing underwriters, if any, copies of all such documents proposed to be
filed, which documents will be subject to the reasonable review and comment of
such counsel, and such other documents reasonably requested by such counsel,
including any comment letter from the SEC, and, if requested by such counsel,
provide such counsel reasonable opportunity to participate in the preparation of
such Registration Statement and each Prospectus included therein and such other
opportunities to conduct a reasonable investigation within the meaning of the
Securities Act, including reasonable access to the Company’s books and records,
officers, accountants and other advisors. The Company shall not file any such
Registration Statement or Prospectus or any amendments or supplements thereto
(including any Free Writing Prospectuses and including such documents that, upon
filing, would be incorporated or deemed to be incorporated by reference therein)
with respect to a Demand Registration to which the Demand Party, the Holders of
a majority of the Registrable Securities covered by such Registration Statement,
or their counsel, or the managing underwriters, if any, shall reasonably object,
in writing, on a timely basis, unless, in the opinion of the Company, such
filing is necessary to comply with applicable law;
(b) subject to Section 3(e), prepare and file with the SEC such amendments,
post-effective amendments and supplements to each Registration Statement and the
Prospectus used in connection therewith and such Free Writing Prospectuses and
Exchange Act reports as may be necessary to keep such Registration Statement
continuously effective during the period provided herein and comply in all
material respects with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such Registration
Statement; and cause the related Prospectus to be supplemented by any Prospectus
supplement as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of the Registrable Securities covered by
such Registration Statement, and as so supplemented to be filed pursuant to Rule
424 (or any similar provisions then in force) under the Securities Act, in each
case, until such time as all of such securities have been disposed of in
accordance with the intended method or methods of disposition by the seller or
sellers thereof set forth in such Registration Statement;
(c) notify each selling Holder, its counsel and the managing underwriters, if
any, promptly, and (if requested by any such Person) confirm such notice in
writing, (i) when a Prospectus or any Prospectus supplement or post-effective
amendment or any Free Writing Prospectus has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements
11



--------------------------------------------------------------------------------



to a Registration Statement or related Prospectus or for additional information,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of a Registration Statement or the initiation of any proceedings for that
purpose, (iv) if at any time the Company has reason to believe that the
representations and warranties of the Company contained in any agreement
(including any underwriting agreement) contemplated by Section 4(n) below cease
to be true and correct, (v) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose, and (vi) of
the happening of any event that makes any statement made in such Registration
Statement, related Prospectus, Free Writing Prospectus, amendment or supplement
thereto or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in such Registration Statement, Prospectus or documents so that, in the
case of the Registration Statement, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, not misleading, and that in the
case of the Prospectus, it will not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading (which notice shall notify the selling Holders only of the
occurrence of such an event and shall provide no additional information
regarding such event to the extent such information would constitute material
non-public information);
(d) use its reasonable best efforts to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction at the earliest date
reasonably practical;
(e) if requested by the managing underwriters, if any, the Demand Party with
respect to the offering or the Holders of a majority of the then issued and
outstanding Registrable Securities being sold in connection with an underwritten
offering, promptly include in a Prospectus supplement or post-effective
amendment such information as the managing underwriters, if any, or such Demand
Party or Holders, as the case may be, may reasonably request in order to permit
the intended method of distribution of such Registrable Securities and make all
required filings of such Prospectus supplement or such post-effective amendment
as soon as practicable after the Company has received such request; provided,
however, that the Company shall not be required to take any actions under this
Section 4(e) that are not, in the opinion of counsel for the Company, in
compliance with applicable law;
(f) deliver to each selling Holder, its counsel, and the underwriters, if any,
without charge, as many copies of the Prospectus or Prospectuses (including each
form of Prospectus) and each amendment, supplement or post-effective amendment
thereto as such Persons may reasonably request from time to time in connection
with the distribution of the Registrable Securities; and the Company, subject to
the last paragraph of this Section 4, hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders and the underwriters, if any, in connection with the offering
12



--------------------------------------------------------------------------------



and sale of the Registrable Securities covered by such Prospectus and any such
amendment or supplement thereto;
(g) prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling Holders, the
underwriters, if any, and their respective counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or “Blue Sky” laws of such jurisdictions within the United States as
any seller or underwriter reasonably requests in writing and to keep each such
registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and to take
any other action that may be necessary or advisable to enable such Holders to
consummate the disposition of such Registrable Securities in such jurisdiction
in accordance with the intended method or methods of disposition thereof;
provided, however, that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it is not then so required to
qualify but for this paragraph (g) or (ii) subject itself to taxation in any
such jurisdiction or (iii) take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject
(other than service of process in connection with such registration or
qualification or any sale of Registrable Securities in connection therewith);
(h) cooperate with the selling Holders and the managing underwriters, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
legends) representing Registrable Securities to be sold after receiving written
representations from each Holder of such Registrable Securities that the
Registrable Securities represented by the certificates so delivered by such
Holder will be transferred in accordance with the Registration Statement, and
enable such Registrable Securities to be in such denominations and registered in
such names as the managing underwriters, if any, or Holders may request;
(i) use its reasonable best efforts to cause the Registrable Securities covered
by the Registration Statement to be registered with or approved by such other
governmental agencies or authorities within the United States as may be
necessary in light of the business or operations of the Company to enable the
seller or sellers thereof or the managing underwriters, if any, to consummate
the disposition of such Registrable Securities, in accordance with the intended
method or methods thereof, except as may be required solely as a consequence of
the nature of such selling Holder’s business, in which case the Company will
cooperate in all reasonable respects with the filing of such Registration
Statement and the granting of such approvals, as may be necessary to enable the
seller or sellers thereof or the underwriters, if any, to consummate the
disposition of such Registrable Securities in accordance with the intended
method or methods thereof;
(j) upon the occurrence of any event contemplated by Section 4(c)(vi) above,
promptly prepare a supplement or post-effective amendment to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, or file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities being sold thereunder, such Prospectus will not contain an untrue
statement of a material fact or omit to state a material
13



--------------------------------------------------------------------------------



fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
(k) prior to the effective date of the Registration Statement relating to the
Registrable Securities, use its reasonable best efforts to provide a CUSIP
number for the Registrable Securities;
(l) provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement (and in
connection therewith, if reasonably required by the Company’s transfer agent,
the Company will cause an opinion of counsel as to the effectiveness of the
Registration Statement to be delivered to such transfer agent, together with any
other authorizations, certificates and directions reasonably required by the
transfer agent which authorize and direct the transfer agent to issue such
Registrable Securities without any legend upon sale by the Holder or the
underwriter or managing underwriter of an underwritten offering of Registrable
Securities, if any, of such Registrable Securities under the Registration
Statement);
(m) use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be listed on the NYSE or
other national securities exchange on which the Common Stock is then listed,
prior to the effectiveness of such Registration Statement (or, if no Common
Stock issued by the Company is then listed on any securities exchange, use its
reasonable best efforts to cause such Registrable Securities to be so listed on
the NYSE or NASDAQ, as determined by the Company);
(n) enter into such agreements (including an underwriting agreement in form,
scope and substance as is customary in underwritten offerings) and take all such
other actions reasonably requested by the Demand Party or the Holders of a
majority of the Registrable Securities being sold in connection therewith
(including those reasonably requested by the managing underwriters, if any) to
expedite or facilitate the disposition of such Registrable Securities, and in
such connection, whether or not an underwriting agreement is entered into and
whether or not the registration is an underwritten registration, (i) make such
representations and warranties to the Holders of such Registrable Securities and
the underwriters, if any, with respect to the business of the Company and its
subsidiaries, and the Registration Statement, Prospectus and documents, if any,
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by issuers to underwriters in
underwritten offerings, and, if true, confirm the same if and when requested,
(ii) use its reasonable best efforts to furnish to the selling Holders and the
underwriters, if any, opinions of outside counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters, if any), addressed to each
of the underwriters, if any, covering the matters customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such counsel and underwriters, (iii) use its reasonable
best efforts to obtain “cold comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company
14



--------------------------------------------------------------------------------



for which financial statements and financial data are, or are required to be,
included in the Registration Statement) who have certified the financial
statements included in such Registration Statement, addressed to each selling
Holder (unless such accountants shall be prohibited from so addressing such
letters by applicable standards of the accounting profession) and each of the
underwriters, if any, such letters to be in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
underwritten offerings, (iv) if an underwriting agreement is entered into, the
same shall contain indemnification provisions and procedures substantially to
the effect set forth in Section 5 hereof with respect to all parties to be
indemnified pursuant to Section 5 except as otherwise agreed by the Holders and
(v) deliver such documents and certificates as may be reasonably requested by
the Demand Party, the Holders of a majority of the Registrable Securities being
sold pursuant to such Registration Statement, its or their counsel or the
managing underwriters, if any, to evidence the continued validity of the
representations and warranties made pursuant to Section 4(n)(i) above and to
evidence compliance with any customary conditions contained in the underwriting
agreement or other agreement entered into by the Company. The above shall be
done at each closing under such underwriting or similar agreement, or as and to
the extent required thereunder;
(o) make available for inspection by a representative of the selling Holders,
any underwriter participating in any such disposition of Registrable Securities,
if any, and any attorneys or accountants retained by such selling Holders or
underwriter, at the offices where normally kept, during reasonable business
hours, all financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information in each case reasonably requested by any such representative,
underwriter, attorney or accountant in connection with such Registration
Statement; provided, however, that any information that is not generally
publicly available at the time of delivery of such information shall be kept
confidential by such Persons unless (i) disclosure of such information is
required by court or administrative order, (ii) disclosure of such information,
in the opinion of counsel to such Person, is required by law or applicable legal
process, or (iii) such information becomes generally available to the public
other than as a result of a disclosure or failure to safeguard by such Person.
In the case of a proposed disclosure pursuant to (i) or (ii) above, such Person
shall be required to give the Company written notice of the proposed disclosure
prior to such disclosure and, if requested by the Company, assist the Company in
seeking to prevent or limit the proposed disclosure. Without limiting the
foregoing, no such information shall be used by such Person as the basis for any
market transactions in securities of the Company or its subsidiaries in
violation of law;
(p) cause its officers, including its executive officers, to use their
reasonable best efforts to support the marketing of the Registrable Securities
covered by the Registration Statement (including, without limitation,
participation in “road shows” and other customary marketing activities) taking
into account the Company’s business needs;
15



--------------------------------------------------------------------------------



(q) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;
(r) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve (12) months beginning with the first day of the Company’s first
full calendar quarter after the effective date of the Registration Statement,
which earnings statement will satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder; and
(s) cooperate with the Holders subject to the Registration Statement and with
the underwriter(s) or agent participating in the distribution, if any, to
facilitate any Charitable Gifting Event and to prepare and file with the SEC
such amendments and supplements to such Registration Statement and the
Prospectus used in connection therewith as may be necessary to permit any such
recipient Charitable Organization to sell in the underwritten offering if it so
elects.
The Company may require each Holder as to which any registration is being
effected to furnish to the Company in writing such information required in
connection with such registration regarding such seller and the distribution of
such Registrable Securities as the Company may, from time to time, reasonably
request in writing and the Company may exclude from such registration the
Registrable Securities of any Holder who unreasonably fails to furnish such
information within a reasonable time after receiving such request.
The Company agrees not to file or make any amendment to any Registration
Statement with respect to any Registrable Securities, or any amendment of or
supplement to the Prospectus or any Free Writing Prospectus used in connection
therewith, that refers to any Holder covered thereby by name, or otherwise
identifies such Holder as the holder of any securities of the Company, without
the consent of such Holder, such consent not to be unreasonably withheld or
delayed, unless and to the extent such disclosure is required by law.
If the Company files any Shelf Registration Statement for the benefit of the
holders of any of its securities other than the Holders, the Company agrees that
it shall use its reasonable best efforts to include in such registration
statement such disclosures as may be required by Rule 430B under the Securities
Act (referring to the unnamed selling security holders in a generic manner by
identifying the initial offering of the securities to the Holders) in order to
ensure that such Holders may be added to such Shelf Registration Statement at a
later time through the filing of a Prospectus supplement rather than a
post-effective amendment.
Notwithstanding any provision hereof to the contrary, to the extent that any pro
rata or other allocation or reduction of Registrable Securities is required
pursuant to Sections 2(b), 3(b), 3(f)(ii) or any other section herein, (i) all
Registrable Securities transferred by a Holder to a Charitable Organization in
connection with an underwritten offering for which such pro rata or other
allocation is required shall be included in the number of Registrable Securities
deemed to be held by each Holder (or deemed to be included in such Holder’s
request for inclusion of Registrable Securities) for purposes of calculating
such Holder’s pro rata allocation
16



--------------------------------------------------------------------------------



or reduction in such underwritten offering and (ii) the number of Registrable
Securities that a Holder is otherwise entitled to include in such underwritten
offering shall be reduced by the number of Registrable Securities transferred by
such Holder to a Charitable Organization in connection with such underwritten
offering.
Each Holder agrees if such Holder has Registrable Securities covered by such
Registration Statement that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4(c)(ii), 4(c)(iii),
4(c)(iv), 4(c)(v) or 4(c)(vi) hereof, such Holder will forthwith discontinue
disposition of such Registrable Securities covered by such Registration
Statement or Prospectus until such Holder’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 4(j) hereof, or until
it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 3 with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the Holder is required to discontinue disposition of such
securities.
5.Indemnification.
(a)Indemnification by the Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by law, each
Holder whose Registrable Securities are covered by a Registration Statement or
Prospectus, the officers, directors, partners, members, managers, shareholders,
accountants, attorneys, agents and employees of each of them, each Person who
controls each such Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, shareholders, accountants, attorneys, agents and employees of
each such controlling person, each underwriter, if any, and each Person who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) such underwriter (each such person being referred to herein
as a “Covered Person”), from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, costs of preparation and
reasonable attorneys’ fees and any legal or other fees or expenses incurred by
such party in connection with any investigation or proceeding), expenses,
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, “Losses”), as incurred, arising out of or based upon any untrue
statement (or alleged untrue statement) of a material fact contained in any
Prospectus, offering circular, or other document (including any related
Registration Statement, notification, or the like or Free Writing Prospectus or
any amendment thereof or supplement thereto or any document incorporated by
reference therein) incident to any such registration, qualification, or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act,
the Exchange Act, any state securities law, or any rule or regulation thereunder
applicable to the Company and (without limitation of the preceding portions of
this Section 5(a)) will reimburse each such Covered Person for any legal and any
other expenses reasonably incurred in connection with investigating and
defending or settling any such Loss, provided that the Company will not be
liable in any such case to the extent that any such Loss arises out of or is
based on any untrue statement or omission by such Covered Person related to such
Covered Person or its Affiliates (other than the Company or any
17



--------------------------------------------------------------------------------



of its subsidiaries, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement, Prospectus, offering circular, Free Writing Prospectus
or any amendment thereof or supplement thereto, or any document incorporated by
reference therein, or other document in reliance upon and in conformity with
written information furnished to the Company by such Covered Person with respect
to such Covered Person for use therein. It is agreed that the indemnity
agreement contained in this Section 5(a) shall not apply to amounts paid in
settlement of any such Loss or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably delayed or
withheld), provided that notwithstanding the foregoing, the indemnity agreement
contained in this Section 5(a) shall apply to amounts paid in settlement of any
Loss or action even if such settlement is effected without the consent of the
Company if the Company does not timely reply to a request for its consent.
(b)Indemnification by Holder. The Company may require, as a condition to
including any Registrable Securities in any Registration Statement filed in
accordance with Section 4 hereof, that the Company shall have received an
undertaking reasonably satisfactory to it from the participating Holder of such
Registrable Securities to indemnify, to the fullest extent permitted by law,
severally and not jointly with any other Holders, the Company, its directors and
officers and each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), from and against
all Losses arising out of or based on any untrue statement of a material fact
contained in any such Registration Statement, Prospectus, Free Writing
Prospectus, offering circular, or other document, or any omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will (without limitation of the portions
of this Section 5(b)) reimburse the Company, such directors, officers and
controlling persons for any legal or any other expenses reasonably incurred in
connection with investigating or defending any such Loss, in each case to the
extent, but only to the extent, that such untrue statement or omission is made
in such Registration Statement, Prospectus, Free Writing Prospectus, offering
circular, or other document in reliance upon and in conformity with written
information furnished to the Company by such Holder with respect to such Holder
for inclusion in such Registration Statement, Prospectus, offering circular or
other document; provided, however, that the obligations of such Holder hereunder
shall not apply to amounts paid in settlement of any such Losses (or actions in
respect thereof) if such settlement is effected without the consent of such
Holder (which consent shall not be unreasonably withheld); and provided,
further, that the liability of such Holder shall be individual, not joint and
several, for each Holder and shall be limited to the net proceeds received by
such selling Holder from the sale of Registrable Securities covered by such
Registration Statement, Prospectus, offering circular or other document
containing such untrue statement (or alleged untrue statement) or omission (or
alleged omission) (less the aggregate amount of any damages which such Holder
has otherwise been required to pay in respect of such Loss or any substantially
similar Loss arising from the sale of such Registrable Securities).
(c)Conduct of Indemnification Proceedings. If any Person shall be entitled to
indemnification hereunder (an “Indemnified Party”), such Indemnified Party shall
give prompt notice to the party from which such indemnity is sought (the
“Indemnifying Party”) of any claim or of the commencement of any proceeding with
respect to which such Indemnified Party seeks indemnification or contribution
pursuant hereto; provided, however, that the delay or failure to so
18



--------------------------------------------------------------------------------



notify the Indemnifying Party shall not relieve the Indemnifying Party from any
obligation or liability except to the extent that the Indemnifying Party has
been materially prejudiced by such delay or failure. The Indemnifying Party
shall have the right, exercisable by giving written notice to an Indemnified
Party promptly after the receipt of written notice from such Indemnified Party
of such claim or proceeding, to, unless in the Indemnified Party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist in respect of such claim, assume, at the Indemnifying Party’s
expense, the defense of any such claim or proceeding, with counsel reasonably
satisfactory to such Indemnified Party; provided, however, that an Indemnified
Party shall have the right to employ separate counsel in any such claim or
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party unless:
(i) the Indemnifying Party agrees to pay such fees and expenses; or (ii) the
Indemnifying Party fails promptly to assume, or in the event of a conflict of
interest cannot assume, the defense of such claim or proceeding or fails to
employ counsel reasonably satisfactory to such Indemnified Party; in which case
the Indemnified Party shall have the right to employ counsel and to assume the
defense of such claim or proceeding at the Indemnifying Party’s expense;
provided, further, however, that the Indemnifying Party shall not, in connection
with any one such claim or proceeding or separate but substantially similar or
related claims or proceedings in the same jurisdiction, arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one firm of attorneys (together with appropriate local counsel) at any
time for all of the Indemnified Parties, or for fees and expenses that are not
reasonable. Whether or not such defense is assumed by the Indemnifying Party,
such Indemnifying Party will not be subject to any liability for any settlement
made without its consent (but such consent will not be unreasonably delayed or
withheld). Without the prior written consent of the Indemnified Party, the
Indemnifying Party shall not consent to entry of any judgment or enter into any
settlement that (x) does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such Indemnified Party of a release, in form and
substance reasonably satisfactory to the Indemnified Party, from all liability
in respect of such claim or litigation for which such Indemnified Party would be
entitled to indemnification hereunder or (y) involves the imposition of
equitable remedies or the imposition of any obligations on the Indemnified Party
or adversely affects such Indemnified Party other than as a result of financial
obligations for which such Indemnified Party would be entitled to
indemnification hereunder.
(d)Contribution. If the indemnification provided for in this Section 5 is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations. The relative fault of such Indemnifying
Party, on the one hand, and Indemnified Party, on the other hand, shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made (or omitted) by, or
relates to information supplied by, such Indemnifying Party or Indemnified
Party, and the parties’ relative
19



--------------------------------------------------------------------------------



intent, knowledge, access to information and opportunity to correct or prevent
any such action, statement or omission.
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), an Indemnifying Party that
is a selling Holder shall not be required to contribute any amount in excess of
the net proceeds to such Holder from the Registrable Securities sold pursuant to
the Registration Statement which gives rise to such obligation to contribute
(less the aggregate amount of any damages which the Holder has otherwise been
required to pay in respect of such Loss or any substantially similar Loss
arising from the sale of such Registrable Securities). No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. No selling Holder shall be liable
for contribution under this Section 5(d), except under such circumstances and
limited to the amount as such selling Holder would have been liable for
indemnification under this Section 5 if such indemnification were enforceable
under applicable law.
Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten offering are more favorable to the
Holders than the foregoing provisions, the provisions in the underwriting
agreement shall control.
(e)Deemed Underwriter. To the extent that any of the Holders is, or would be
expected to be, deemed to be an underwriter of Registrable Securities pursuant
to any SEC comments or policies or any court of law or otherwise, the Company
agrees that (i) the indemnification and contribution provisions contained in
this Section 5 shall be applicable to the benefit of such Holder in its role as
deemed underwriter in addition to its capacity as a Holder (so long as the
amount for which any other Holder is or becomes responsible does not exceed the
amount for which such Holder would be responsible if the Holder were not deemed
to be an underwriter of Registrable Securities) and (ii) such Holder and its
representatives shall be entitled to conduct the due diligence which would
normally be conducted in connection with an offering of securities registered
under the Securities Act, including receipt of customary opinions and comfort
letters.
(f)Other Indemnification. Indemnification similar to that specified in the
preceding provisions of this Section 5 (with appropriate modifications) shall be
given by the Company and each seller of Registrable Securities with respect to
any required registration or other qualification of securities under any federal
or state law or regulation or governmental authority other than the Securities
Act.
(g)Non-Exclusivity. The obligations of the parties under this Section 5 shall be
in addition to any liability which any party may otherwise have to any other
party.
6.Registration Expenses. All reasonable fees and expenses incident to the
performance of or compliance with this Agreement by the Company (including,
without limitation, (i) all registration and filing fees (including, without
limitation, fees and expenses (A) with respect to filings required to be made
with the SEC, NYSE, or FINRA and (B) of compliance with securities or Blue Sky
laws, including, without limitation, any fees and
20



--------------------------------------------------------------------------------



disbursements of counsel for the underwriters in connection with Blue Sky
qualifications of the Registrable Securities pursuant to Section 4(h)), (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities in a form eligible for deposit with The
Depository Trust Company and of printing Prospectuses if the printing of
Prospectuses is requested by the managing underwriters, if any, the Demand Party
or by the Holders of a majority of the Registrable Securities included in any
Registration Statement), (iii) messenger, telephone and delivery expenses of the
Company, (iv) fees and disbursements of counsel for the Company, (v) expenses of
the Company incurred in connection with any road show, (vi) fees and
disbursements of all independent certified public accountants referred to in
Section 4(o) hereof (including, without limitation, the expenses of any “cold
comfort” letters required by this Agreement) and any other persons, including
special experts retained by the Company and (vii) reasonable, documented
out-of-pocket fees and disbursements up to $100,000 of one counsel for the
Holders whose shares are included in a Registration Statement (which counsel
shall be selected as set forth in Section 8)) shall be borne by the Company
whether or not any Registration Statement is filed or becomes effective and for
each Demand Notice or Take Down Notice. In addition, the Company shall pay its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expense
of any annual audit, the fees and expenses incurred in connection with the
listing of the securities to be registered on the NYSE or such other national
securities exchange on which the Common Stock is listed and rating agency fees
and the fees and expenses of any Person, including special experts, retained by
the Company.
The Company shall not be required to pay (i) fees and disbursements of any
counsel retained by any Holder or by any underwriter (except as set forth in
this Section 6 and in Section 8 or pursuant to the underwriting agreement
entered into in connection with such offering), (ii) any underwriter’s fees
(including discounts, commissions or fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals) relating to the
distribution of the Registrable Securities (other than with respect to
Registrable Securities sold by the Company), or (iii) any other expenses of the
Holders not specifically required to be paid by the Company pursuant to the
first paragraph of this Section 6.
7.Rule 144. The Company covenants that it will file the reports required to be
filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder (or, if the Company is not required to
file such reports, it will, upon the request of any Demand Party, make publicly
available such information so long as necessary to permit sales of Registrable
Securities pursuant to Rule 144), and it will take such further action as any
Holder (or, if the Company is not required to file reports as provided above,
any Demand Party) may reasonably request, all to the extent required from time
to time to enable such Holder to sell shares of Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or (ii) any similar rule or regulation hereafter adopted by
the SEC. Upon the request of any Holder, the Company will deliver to such Holder
a written statement as to whether it has complied with such requirements and, if
not, the specific requirements with which it did not so comply. Notwithstanding
anything contained in this Section 7, the Company may deregister under Section
12 of the Exchange Act if it then is permitted to do so pursuant to the Exchange
Act and the rules and regulations thereunder.
21



--------------------------------------------------------------------------------



8.Selection of Counsel. In connection with any registration of Registrable
Securities pursuant to Section 2 or 3 hereof, if the Investor is participating
in such registration pursuant to Section 2 or 3 hereof, the Investor may select
one counsel to represent it and all other Holders participating in such
registration, and if the Investor is not participating in such registration
pursuant to Section 2 or 3 hereof, the Holders other than the Investor of a
majority of the Registrable Securities covered by any such registration may
select one counsel to represent such other Holders covered by such registration;
provided, however, that in the event that the counsel selected as provided above
is also acting as counsel to the Company in connection with such registration,
the Holders shall be entitled to select one additional counsel at the Company’s
expense to represent all Holders.
9.Miscellaneous.
(a)Holdback Agreement. In consideration for the Company agreeing to its
obligations under this Agreement, each Holder agrees in connection with any
underwritten offering of the Company’s securities with respect to which the
Company has complied with its obligations under Section 2 or Section 3 hereof,
as applicable, and in which offering such Holder has an opportunity to
participate subject to the priority set forth in Section 2(b), Section 3(b) or
Section 3(f)(ii) as applicable (whether or not such Holder is participating in
such offering), upon the request of the underwriters managing any such
underwritten offering, not to effect (other than pursuant to such offering) any
public sale or distribution of Registrable Securities, including, but not
limited to, any sale pursuant to Rule 144, or make any short sale of, grant any
option for the purchase of, or otherwise dispose of any Registrable Securities,
any other equity securities of the Company or any securities convertible into or
exchangeable or exercisable for any equity securities of the Company, in each
case without the prior written consent of such underwriters and subject to
customary exceptions (including for Charitable Gifting Events), during the
Holdback Period; provided that nothing herein will prevent (i) any Holder that
is a partnership or corporation from making a transfer to an Affiliate that is
otherwise in compliance with applicable securities laws, (ii) any pledge of
Registrable Securities by a Holder in connection with a Permitted Loan (as
defined in the Investment Agreement) or (iii) any foreclosure in connection with
a Permitted Loan (as defined in the Investment Agreement) or transfer in lieu of
a foreclosure thereunder, in each case that is otherwise in compliance with
applicable securities laws. Notwithstanding the foregoing, any discretionary
waiver or termination of this holdback provision by such underwriters with
respect to any of the Holders shall apply to the other Holders as well, pro rata
based upon the number of shares subject to such obligations.
If any registration pursuant to Section 3 of this Agreement shall be in
connection with any underwritten public offering, if requested by the managing
underwriter or underwriters, the Company will not effect any public sale or
distribution of any common equity (or securities convertible into or
exchangeable or exercisable for common equity) (other than a registration
statement (i) on Form S-4, Form S-8 or any successor forms thereto or (ii) filed
solely in connection with an exchange offer or any employee benefit or dividend
reinvestment plan) for its own account, during the Holdback Period.
(b)Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent of each of the Company and the Holders of a majority
of the Registrable Securities; provided,
22



--------------------------------------------------------------------------------



however, that (x) any amendment, modification, supplement, waiver or consent to
departures from the provisions of this Agreement that would subject a
Stockholder to adverse differential treatment relative to the other Stockholders
shall require the agreement of the differentially treated Stockholder and (y)
any amendment, modification, supplement, waiver or consent to departures from
the provisions of this Agreement that would be adverse to a right specifically
granted to a specific Stockholder herein (but not to other Stockholders) shall
require the agreement of that Stockholder. Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Holders whose securities are being
sold pursuant to a Registration Statement and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities being sold by such Holders
pursuant to such Registration Statement.
(c)Successors, Assigns and Transferees. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. The provisions of this Agreement which are for the
benefit of the parties hereto other than the Company may be transferred or
assigned to any Person in connection with a Transfer (as defined in the
Investment Agreement) of Series A Preferred Stock or Common Stock issued upon
conversion of the Series A Preferred Stock or other Registrable Securities to
such Person in a Transfer permitted by Section 5.08(b)(i) of the Investment
Agreement, to a lender in connection with a Permitted Loan, or to a transferee
or group of Affiliated transferees in connection with a Transfer of Registrable
Securities with a liquidation preference or market value of at least
$50,000,000; provided, however, that (i) (insofar as practicable) prior written
notice of such assignment of rights is given to the Company and (ii) such
transferee agrees in writing to be bound by, and subject to, this Agreement as a
“Holder” pursuant to a written instrument in form and substance reasonably
acceptable to the Company. If the Company consolidates or merges with or into
any Person or otherwise becomes party to a Reorganization Event (as defined in
the Certificate of Designations) and the Common Stock or any other Registrable
Securities are, in whole or in part, converted into or exchanged for securities
of a different issuer or become convertible or exchangeable into securities of a
different issuer, and any Holder that immediately prior to such event holds
Registrable Securities would, following completion of such event (x) hold
securities that are (or, in the case of securities issuable upon the conversion
or exchange of other securities, if then issued would be) “restricted
securities” or “control securities” (as such terms are used for purpose of Rule
144 under the Securities Act) in the hands of such Holder or (y) beneficially
own (as defined in the Certificate of Designations), together with such Holder’s
Affiliates, at least 5% of the class of such securities when such securities are
issued (or when such securities may be acquired upon conversion, exercise or
exchange, in the case of securities issuable upon the conversion, exchange or
exercise of other securities), then the Company will use its best efforts to
cause such issuer to assume all of the Company’s rights and obligations under
this Agreement with respect to such securities of such issuer to the extent
(treating such issuer as the “Company” hereunder with respect to such
securities) any such securities are Registrable Securities, in a written
instrument delivered to the Holders. Except as provided in Section 5 with
respect to an Indemnified Party, nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any Person other than the
parties hereto and their respective successors and permitted assigns any legal
or
23



--------------------------------------------------------------------------------



equitable right, remedy or claim under, or in respect of this Agreement or any
provision herein contained.
(d)Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally,
emailed (which is confirmed) or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses:
if to the Company, to:
KAR Auction Services, Inc.
11299 N. Illinois Street
Carmel, IN 46032
Attention:  Eric Loughmiller
Chuck Coleman
Email:   Eric.Loughmiller@karglobal.com
Chuck.Coleman@karglobal.com
with a copy (which shall not constitute notice) to:
Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, NY 10001
Attention: Dwight S. Yoo
         Dohyun Kim
Email:  Dwight.Yoo@skadden.com
         Dohyun.Kim@skadden.com
if to the Stockholders or the Investor, to the Investor, to:
Ignition Acquisition Holdings L.P.
c/o Apax Partners, L.P.
601 Lexington Avenue
New York, NY 10022
Attention:  Roy Mackenzie
Email:  Roy.Mackenzie@apax.com
with a copy (which shall not constitute notice) to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention: Ryerson Symons
         Jakob Rendtorff
Email:  rsymons@stblaw.com
         jrendtorff@stblaw.com


24



--------------------------------------------------------------------------------



or such other address or email address as such party may hereafter specify by
like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed received on the date of actual receipt by the
recipient thereof if received prior to 5:00 p.m. local time in the place of
receipt and such day is a business day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding business day in the place of receipt.
(e)Descriptive Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.
(f)Severability. If any term, condition or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term, condition or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible to the fullest extent
permitted by applicable law.
(g)Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile or electronic mail), each of which shall be deemed to be
an original but all of which taken together shall constitute one and the same
agreement, and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto.
(h)Governing Law; Submission to Jurisdiction. This Agreement and all legal or
administrative proceedings, suits, investigations, arbitrations or actions
(“Actions”) (whether at law, in equity, in contract, in tort or otherwise) based
upon, arising out of or relating to this Agreement or the negotiation, execution
or performance of this Agreement, shall be governed by, and construed in
accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed entirely within that State, regardless of the
laws that might otherwise govern under any applicable conflict of laws
principles.
All Actions arising out of or relating to this Agreement shall be heard and
determined in the Chancery Court of the State of Delaware (or, if the Chancery
Court of the State of Delaware declines to accept jurisdiction over any Action,
any state or federal court within the State of Delaware) and the parties hereto
hereby irrevocably submit to the exclusive jurisdiction and venue of such courts
in any such Action and irrevocably waive the defense of an inconvenient forum or
lack of jurisdiction to the maintenance of any such Action. The consents to
jurisdiction and venue set forth in this Section 9(h) shall not constitute
general consents to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto. Each party
hereto agrees that service of process upon such party in any Action arising out
of or relating to this Agreement shall be effective if notice is given by
overnight courier at the address set forth in Section 9(d) of this Agreement.
The parties hereto agree that a final judgment in any such Action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law; provided that
25



--------------------------------------------------------------------------------



nothing in the foregoing shall restrict any party’s rights to seek any
post-judgment relief regarding, or any appeal from, a final trial court
judgment.
(i)Specific Performance. Each party hereto acknowledges that money damages would
not be an adequate remedy in the event that any of the covenants or agreements
in this Agreement are not performed in accordance with its terms, and it is
therefore agreed that in addition to and without limiting any other remedy or
right it may have, the non-breaching party will have the right to an injunction,
temporary restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof.
(j)Further Assurances. At any time or from time to time after the date hereof,
the parties agree to cooperate with each other, and at the request of any other
party, to execute and deliver any further instruments or documents and to take
all such further action as the other party may reasonably request in order to
evidence or effectuate the consummation of the transactions contemplated hereby
and to otherwise carry out the intent of the parties hereunder.
(k)Termination. The provisions of this Agreement (other than Section 5 and
Section 6) shall terminate upon the earliest to occur of (i) its termination by
the written agreement of all parties hereto or their respective successors in
interest, (ii) the date on which all shares of Common Stock and Series A
Preferred Stock and any other Registrable Securities have ceased to be
Registrable Securities and (iii) the dissolution, liquidation or winding up of
the Company. Nothing herein shall relieve any party from any liability for the
breach of any of the agreements set forth in this Agreement.
(l)No Inconsistent Agreements; Most Favored Nations. The Company shall not
hereafter enter into any agreement with respect to its securities that is
inconsistent with or violates the rights granted to the Holders in this
Agreement. In the event that the Company desires to enter into any agreement
with any Person, including any holder or prospective holder of any securities of
the Company, giving or granting any registration (or related) rights the terms
of which are more favorable than or senior to the registration or other rights
granted to the Holders hereunder, then (i) the Company shall provide prior
written notice thereof to the Holders and (ii) upon execution by the Company of
such other agreement, the terms and conditions of this Agreement shall be,
without any further action by the Holders or the Company, automatically amended
and modified in an economically and legally equivalent manner such that the
Holders shall receive the benefit of the more favorable terms and/or conditions
(as the case may be) set forth in such other agreement, provided that upon
written notice to the Company at any time, any Holder may elect not to accept
the benefit of any such amended or modified term or condition, in which event
the term or condition contained in this Agreement shall apply to such Holder as
it was in effect immediately prior to such amendment or modification as if such
amendment or modification never occurred with respect to such Holder.
(m)Available Registration Statement. The Company will not effect a Mandatory
Conversion (as defined in the Certificate of Designations) of the Series A
Preferred Stock if any Holder holds or would hold upon such Mandatory Conversion
(or any earlier conversion following the dates of the Mandatory Conversion
Notice (as defined in the Certificate of Designations)) shares of Common Stock
that are Registrable Securities unless as of the date of
26



--------------------------------------------------------------------------------



Mandatory Conversion Notice and as of the Mandatory Conversion Date (as defined
in the Certificate of Designations) there is an Available Registration Statement
(as defined in the Investment Agreement) covering resale of such shares of
Common Stock by such Holder.


[Signature Page Follows]
27




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has executed this Agreement or
caused this Agreement to be duly executed on its behalf as of the date first
written above.
KAR AUCTION SERVICES, INC.


By: /s/ Eric M. Loughmiller 
Name: Eric M. Loughmiller
Title: Executive Vice President and
        Chief Financial Officer  


[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------



IGNITION ACQUISITION HOLDINGS LP
By: Ignition Acquisition GP, LLC,
        its general partner


By: /s/ Steven Kooyers 
Name: Steven Kooyers
Title: Treasurer and Secretary


[Signature Page to Registration Rights Agreement]

